Citation Nr: 0431886	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right shoulder disability.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right shoulder tendonopathy, and assigned a noncompensable 
evaluation.  The veteran disagreed with the level of 
disability assigned.  Subsequently, a May 2003 rating 
decision increased this rating to 10 percent, effective the 
date of the veteran's claim for service connection.  As this 
was not the maximum evaluation possible, and the veteran 
continues to maintain disagreement, this issue remains on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).

This case was previously before the Board in October 2003 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's right shoulder disability is manifested by 
tendonitis with impingement, with pain and limitation of 
motion, and without dislocation or nonunion of the clavicle 
or scapula.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated in service for right shoulder pain.  
In a March 1999 VA examination, she complained of stiffness 
and pain in the right shoulder, off and on, since service.  
Currently, her symptoms occurred approximately every three 
days and lasted for five minutes or less.  She took Motrin as 
needed.  She also complained that pain would limit the range 
of motion of her right upper extremity.  On examination, she 
was currently asymptomatic.  X-ray examination of the right 
shoulder was negative.  There was no deformity, swelling or 
atrophy.  There was no overt acromioclavicular separation.  
There was no tenderness or spasm.  Forward flexion was to 180 
degrees.  The impression was right shoulder arthralgia and 
tendonopathy.  In April 1999 service connection was granted 
for right shoulder tendonopathy, and a noncompensable rating 
assigned.

In a May 1999 letter, the veteran disagreed with the level of 
disability assigned to her evaluation.  She indicated that at 
the time of her VA examination, she did not have any symptoms 
and had been pain free for about three days; however, she had 
had chronic shoulder pain for the past 8-9 years that made it 
very difficult for her to use her shoulder when the pain 
would flare up.  

A November 2000 private orthopedic report notes pain in the 
right shoulder, worse with overhead movement.  The veteran 
noted improvement with cortisone injections.  On physical 
examination, she had mild type III dyskinesis of the right 
scapula.  She had pain with abduction referred to the 
posterior glenohumeral joint and on blocking the right 
scapula this seemed to diminish her pain.  She had slight 
limitation of adduction but had full flexion and slight 
limitation of internal rotation.  There was no tenderness of 
the supraspinatus, acromioclavicular or biceps, but she did 
have slight tenderness of the posterior superior corner of 
the glenohumeral joint on deep palpation.  X-ray examination 
was normal.  She was prescribed strengthening exercises.

In an April 2001 orthopedic referral, she had full range of 
motion of the right shoulder and impingement sign was 
negative.  There was crepitus and circumduction above the 
horizon.  Sulcus sign was trace.  Posterior glide and 
anterior inferior apprehension was negative.  There was 
normal sensation to the hands.  Manual muscle testing 
revealed no deficits.  The impression was impingement 
syndrome of the right shoulder.


A March 2002 orthopedic report shows a 20 year history of 
right shoulder pain with treatment on and off.  Following an 
examination, the diagnosis was impingement secondary to 
instability and AC (acromioclavicular) separation.  

On VA examination in October 2002, the veteran complained of 
a continual sensation of discomfort in the right shoulder.  
Lifting overhead caused the pain to worsen, particularly with 
any weight and it was worse in cold weather.  She noted she 
worked as an ophthalmology technician, and was responsible 
for refracting eyes which did not require any extensive use 
of her right shoulder but her right shoulder pain persisted.  
On physical examination, there was tenderness in the right AC 
joint.  Impingement test was slightly positive.  The 
assessment was right shoulder strain with status post AC 
separation and secondary impingement syndrome.  

X-ray examination report of the veteran showed the following:

The osseous structures appear within 
normal limits.  The right AC joint is 
basically unremarkable.  There are two 
weight-bearing AP views obtained however 
there are no non-weight bearing AP views 
obtained.  Therefore, one cannot 
(determine) whether or not there has been 
interval change with and without weight-
bearing.  If one is concerned about AC 
separation, recommend AP views . . . with 
and without weight-bearing.

In May 2003, the RO increased the evaluation to 10 percent 
for right shoulder impingement, and the case was forwarded to 
the Board.  In October 2003, the Board remanded the case to 
the RO in part for another VA examination.

On VA examination in March 2004, the veteran continued to 
complain of predominant pain in the posterior-inferior aspect 
of the glenoid region.  It hurt with lifting the arm 
overhead, and rotation movements.  She had pain three to four 
days a week, described in intensity as 7 out of 10.  She 
reported that it hurt sometimes if she was reaching behind 
her to pick up things in the seat in the car.  She could not 
lift more than 15 pounds in the right arm without pain.  She 
continued to work, and was not limited by pain, although she 
complained of some pain and weakness in the shoulder when 
performing repetitive tasks at work.  She denied ever having 
a separation, and avoided using her right hand for some 
activities.  On physical examination, she had tenderness in 
the inferior glenoid and slight tenderness in the AC joint.  
The impingement signs and supraspinatus test was positive, 
the apprehension test was slightly positive for pain without 
instability.  The range of motion of the shoulder was 
reduced, forward flexion 120, meeting resistance without 
specific pain at that range, abduction 140 before she 
complained of popping, internal rotation 45, and external 
rotation 90 degrees.  The examiner noted there was no 
nonunion of the clavicle or scapula.  There was pain on 
motion and overhead movements.  There was some restricted 
movement overhead, and fatigability with some repetitive 
activity.  The examiner estimated that when aggravated, she 
had a 15 percent worsening due to DeLuca factors, including 
weakness with respect to lifting weights, fatigability and 
pain, but mostly weakness with repetitive activities.  The 
assessment was right shoulder strain with tendonitis and 
impingement.

In April 2004, the veteran underwent arthroscopic surgery on 
the right shoulder.  The rotator cuff was slightly debrided, 
there were no bone spurs noted, although she did have some 
inflamed synovium.  There was no bony impingement.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate her claim for an increased 
rating in the April 1999 rating decision, the July 1999 
Statement of the Case (SOC), and August 1999, May 2003, and 
May 2004 Supplemental Statements of the Case (SSOC).  In a 
September 2003 letter, and again in a January 2004 letter, 
the RO informed the veteran that to establish entitlement to 
an increased disability evaluation, the evidence would have 
to show that the disability became worse or increased in 
severity.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the September 2002 
and January 2004 letters, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as she provided enough information about these records, 
VA would assist in obtaining them, but noted that she had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told her that it would assist her by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on her claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything she 
had pertaining to her claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in her possession, obtained by her, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  She 
was provided the opportunity to present argument and evidence 
in hearings before a hearing officer at the RO, which she 
declined, and before a Veterans Law Judge, which was 
scheduled but which was cancelled by the veteran.  VA 
provided examinations in March 1999, October 2002 and March 
2004.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed her claim for 
service connection for a right shoulder disability, and 
service connection was granted in April 1999.  Only after 
this initial rating action was promulgated did VA comply with 
the provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for an increased initial rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and her claim 
was readjudicated by the RO most recently in May 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran's disability of the right shoulder, diagnosed on 
the most recent VA examination as right shoulder strain with 
tendonitis and impingement, is currently rated as 10 percent 
disabling under Diagnostic Code 5203, for impairment of the 
clavicle or scapula.  Under this diagnostic code, a 10 
percent is warranted for malunion or nonunion without loose 
movement.  A 20 percent evaluation is only possible for 
dislocation or for nonunion with loose movement.  In this 
case, the medical evidence does not show dislocation or 
nonunion.  As such, a higher evaluation is not possible under 
Diagnostic Code 5203.  The Board has considered all other 
possible diagnostic codes under which the veteran's 
disability may be rated; however, the evidence does not show 
the criteria for a higher evaluation.  There is no ankylosis 
of the scapulohumeral articulation, limitation of motion of 
the arm to midway between the side and shoulder level, or any 
impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5202.

The Board has considered the provisions of DeLuca, supra, 
regarding functional loss.  In the March 2004 VA examination, 
the examiner stated that there was some pain on motion with 
overhead movements, restricted movements, and fatigability 
with repetitive activity.  The examiner estimated that when 
aggravated, the veteran had a 15 percent worsening due to 
DeLuca Factors, but mostly weakness with repetitive 
activities.  The veteran is adequately compensated for this 
additional loss of function in her current 10 percent 
assessment, particularly since the veteran has indicated that 
she was not limited in her work due to pain, but only when 
performing repetitive tasks.

The Board finds that the preponderance of the evidence is 
against an initial compensable evaluation for right shoulder 
disability.  See Fenderson at 119, supra.  In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that her 
service-connected right shoulder disability has markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board notes that 
the degree of interference in the veteran's working ability 
as a result of her shoulder disability appears to be only 
when performing repetitive movements.  Thus, while in no way 
diminishing the obvious impact that the veteran's right 
shoulder disability has on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An initial evaluation in excess of 10 percent for a right 
shoulder disability is denied



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



